DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objection was corrected by applicant’s amendment, and the objection is removed.

Allowable Subject Matter
Claims 1-20 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” In a conduit pull body defining an elongated cavity with a generally square cross-section, a generally square input end having a cylindrical aperture therein through which cabling may be pulled into said cavity, a generally square output end, an elongated generally rectangular unapertured back, a left side, a front, and a right side, at least one of said front, said left side and said right side having a cylindrical aperture therein through and said back being removably detachable from said input end wherein at least one of said left side and said right side are removably detachable from said input end, said output end, and said front so that the only connection between said output end and said input end is through said front and not more than one of (i) said left side and (ii) said right side thereby providing unrestricted freedom of access [to increase access] to said cavity from said back and at least one of (i) said left side and (ii) said right side.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 5 with the allowable feature being:” A pull body comprising: a generally square input end having an aperture , a generally square output end, four generally rectangular panels each removably attached to said ends to thereby form a pull body, said input and said output ends being unconnected except through said one or more of said four removable panels, and two of said four panels being selectively interchangeable.”
Therefore, claim 5 is  allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 11 with the allowable feature being:” A conduit pull body defining an elongated cavity an input end having an aperture, a front, a back, a left and right side panels, said input end and said output end being unconnected except through said panels, at least two of said back, said left side and said right side panels being interchangeable and removably detachable from said input end and said output end”
Therefore, claim 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 16 with the allowable feature being:” The method of improving access to a pull body cavity defined by two generally square ends and four generally rectangular front, back and two side panels, where the ends are unconnected to each other except through one of the panels, by the steps of completely removing the back and at least one of the side panels.”
Therefore, claim 16 is allowed.



The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 18 with the allowable feature being:” The method of selectively creating one of a Type LB, Type LL or Type LR pull body, comprising the steps of: providing two ends one of which has an aperture; providing four elongated panels at least one of which has an aperture; attaching the apertured panel to the ends to create a one-panel pull body sub-assembly; rotating the sub-assembly in the desired position for the installation as one of the front, left side of right side on the pull body; installing the existing sub-assembly in the desired position for the installation; attaching the remaining panels to the ends complete the assembly of the pull body and the installation thereof as one of a selected Type LB, Type LR and Type LL pull body.”
Therefore, claim 18 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 19 with the allowable feature being:” In a conduit pull body defining an elongated cavity with a generally square cross-section, a generally square input end having an aperture a generally square output end, and four elongated generally rectangular panels forming front, back, left side and right side, at least one of said panels , and at least two adjacent panels being removably detachable from said input end and said output end to thereby provide unrestricted access to said cavity over a lateral arc of at least about ninety degrees.”
Therefore, claim 19 is allowed.

Claims 2-4, 6-10, 12-15, 17, and 20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 5, 11, 16, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847